Citation Nr: 0306778	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  97-23 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether the appellant is the surviving spouse of the veteran 
for purposes of death pension benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter



ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active-duty from August 1943 to 
February 1946.  He died on April [redacted], 1986.

This is an appeal from a November 1996 decision by the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO), which held that the appellant could not 
be recognized as the veteran's surviving spouse for purposes 
of entitlement to VA death pension benefits.

The appellant and her daughter testified at an RO hearing, in 
March 1997.  A transcript of that hearing has been associated 
with the record on appeal.

In July 1998, the Board remanded the case to the RO for 
further development.  The case is now before the Board for 
further appellate consideration.   


FINDINGS OF FACT

1.  VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the appellant of the evidence necessary 
to substantiate, the claim addressed in this decision.

2.  The veteran and the appellant were married in New 
Orleans, Louisiana in April 1977.

3.  In November 1983, a Louisiana court of competent 
jurisdiction issued a divorce decree, dissolving the marriage 
of the veteran and the appellant.

4.  The veteran died in April 1986.

5.  At the time of the veteran's death, he and the appellant 
were not legally married.


CONCLUSION OF LAW

The appellant is not entitled to VA death benefits as a 
surviving spouse of the veteran.  38 U.S.C.A. § 101(3) (West 
2002); 38 C.F.R. §§ 3.1, 3.50, 3.206 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of the appeal, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  VA is not required 
to provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that, as 
the revised version of 38 U.S.C.A. § 5107 in the VCAA 
eliminates the "well-grounded claim" requirement of 38 
U.S.C.A. § 5107 (West 1991), it is, therefore, applicable law 
under the holding in Karnas.  38 U.S.C.A. § 5107 (West 2002).  

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the claim that is the subject of 
this decision have been properly developed as the certificate 
of marriage, the certificate of death, the divorce decree and 
court documents, a copy of the RO hearing transcript, 
responses from the Civil District Court, Orleans Parish, 
Louisiana, and the Louisiana State Police Retirement System, 
and a February 1999 VA Regional Counsel opinion have been 
associated with the claims file.  

With regard to the RO's compliance with the July 1998 Board 
remand instructions, the Board notes that the RO was 
instructed to contact the Civil District Court for the Parish 
of Orleans, the Louisiana State Police Retirement System and 
the veteran's brother who acted as his power of attorney 
during his lifetime, and did in August 1998 letters, ask them 
to search for all forms, pleadings and records, together with 
any documents related to service of process, motions, 
publication requirements, domicile requirements, etc., 
regarding the veteran's divorce from the appellant in 
November 1983.  As instructed, to assist the search inquiry, 
the RO provided a copy of the Judgment of Divorce that was 
obtained from the veteran's former employer in February 1997.  
The Louisiana State Police Retirement System responded with a 
photocopy of an insurance premium authorization listing Betty 
L. Belsom as his spouse, which was signed and dated in 1979.  
Then, the RO was to obtain an opinion from its Regional 
Counsel, after a review of the evidence, as to whether the 
November 18, 1983, Judgment of Divorce entered in the Civil 
District Court for the Parish of Orleans was legally valid.  
The RO Regional Counsel provided its review of the evidence 
and opinion in February 1999.  In December 2002, the RO also 
readjudicated the issue on appeal by issuing a supplemental 
statement of the case (SSOC).  Given the foregoing, the Board 
finds that the RO has substantially complied with the Board's 
July 1998 remand.  See Dyment v. West, 13 Vet. App. 141, 146-
47 (1999) (remand not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where Board's remand instructions were 
substantially complied with).
 
Thus, the Board is satisfied that all relevant facts have 
been properly developed, to the extent possible, and no 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5103A (West 
2002).  In this connection, the Board finds that the 
certificate of marriage, the certificate of death, the 
divorce decree and court documents, the RO hearing 
transcript, responses from the Civil District Court, Orleans 
Parish, Louisiana, and the Louisiana State Police Retirement 
System, and a February 1999 VA Regional Counsel opinion are 
adequate for determining whether the appellant is the 
surviving spouse of the veteran for purposes of death pension 
benefits.

Under these circumstances, the Board finds that in 
informational letters, a statement of the case (SOC), a 
subsequent SSOC, and a July 1998 Board remand, VA advised the 
appellant of what must be shown for her to be eligible for 
death pension benefits as the veteran's surviving spouse.  In 
a December 2002 SSOC, the appellant was advised of the new 
duty to assist provisions of the VCAA, what VA would do and 
had done, what she should do, and was given an opportunity to 
supply additional information in support of her claim.  Thus, 
the Board finds that the VA has obtained, or made reasonable 
efforts to obtain, all evidence, which might be relevant to 
the appellant's claim.  Accordingly, the Board finds that no 
further assistance to the appellant in acquiring evidence is 
required by statute.  38 U.S.C.A. § 5103A (West 2002).

In this case, the appellant is not prejudiced by the Board's 
consideration of her claim as VA has already met all notice 
and duty to assist obligations to the claimant under the 
VCAA.  In essence, the appellant in this case has been 
notified as to the laws and regulations governing eligibility 
for death pension benefits.  She has, by information letters, 
rating actions, a Board remand, an SOC and an SSOC, been 
advised of the evidence considered in connection with her 
appeal and what information VA and the appellant would 
provide.  Further, all of the relevant evidence has been 
considered.  The appellant and her daughter also presented 
testimony at an RO hearing on appeal, at which time the 
hearing officer specifically informed her that the 
appellant's only recourse for VA benefit purposes was to 
contest the divorce.  Thus, the Board finds that there has 
been no prejudice to the appellant that would warrant further 
notification or development for the issue discussed in this 
decision.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Background

The veteran married the appellant in a ceremony performed in 
the Parish of Orleans, New Orleans, Louisiana, on April 29, 
1977.  It is not shown by the record or claimed by the 
appellant that any children were born to their marriage.  
Proof of their marriage is reflected by a State of Louisiana 
"Certificate of Marriage" dated April 10, 1978.  The 
veteran died on April 13, 1986, at the Pendleton Memorial 
Methodist Hospital in New Orleans.  The death certificate 
indicated that the veteran was divorced at the time of his 
death.  Medical records in the file indicated that the 
veteran was severely disabled in the last few years of his 
life due to a mental disorder (organic delusional syndrome).  
It is further shown by the evidence of record that the 
veteran was hospitalized at a VA medical facility in Biloxi, 
Mississippi, for nearly two years between July 1982 and June 
1984 due to this condition.  A discharge summary for this 
period of hospitalization noted that, "[s]ince being here, 
he has obtained a divorce from that marriage [referenced in 
the previous sentence as his fifth marriage]."  The veteran 
was granted a total disability rating for pension purposes 
and was adjudged incompetent in October 1984 due to the 
aforementioned organic delusional syndrome.

Additional documents in the file disclose that the veteran's 
brother, [redacted], obtained a power of attorney to handle his 
personal and financial affairs in November 1983. The power of 
attorney was issued by the State of Louisiana, Parish of 
Orleans on November 18, 1983.  On that same date, a divorce 
decree was issued in the Civil District Court for the Parish 
of Orleans, State of Louisiana, that dissolved the marriage 
between the appellant and the veteran.  The "Judgment of 
Divorce" shows that an attorney appearing on his behalf 
represented the veteran-plaintiff and that the appellant-
defendant was represented by an attorney appearing Curator ad 
Hoc, as apparently she could not be located prior to the 
proceeding in order to appear pro se or have her own counsel 
appear on her behalf.

The Judgment of Divorce document was obtained by the RO in 
February 1997 from the Louisiana State Police Retirement 
System, the veteran's employer during his lifetime.  This 
development action was preceded by attempts to obtain the 
divorce decree from the Civil District Court for the Parish 
of Orleans in January 1997.  That court informed the RO that 
a search of their records failed to locate any documents 
pertaining to the appellant or the veteran.  Further, the 
Civil District Court stated that "[a]pparently this matter 
was not filed in Orleans Parish."

The appellant filed a claim seeking VA death pension benefits 
in October 1996.  In a "Statement in Support of Claim," 
dated December 12, 1996, the appellant indicated that she did 
not know of the November 1983 divorce and that she was quite 
certain that the veteran's brother had something to do with 
it because he had the veteran hospitalized at the Biloxi VA 
medical facility in 1982-84 without her consent.  She 
reported that she never got along well with the veteran's 
brother and that, in general, he hindered her attempts to see 
the veteran while he was hospitalized in 1982-84 or to 
otherwise have any say in the handling of his affairs in the 
last few years of his life.  The appellant also stated that 
the veteran's brother made the veteran sign papers to proceed 
with the divorce even though he was not aware of what he was 
doing due to his organic delusional syndrome.  She described 
an incident in which she visited the veteran at the hospital 
and he did not recognize her.  The appellant added that she 
did not sign any papers to process the divorce.

At the March 1997 RO hearing, the appellant reiterated her 
earlier contentions and testified that she visited her 
husband again in the VA hospital when his retirement checks 
from the state police stopped coming; that her husband 
indicated that she should talk with his brother; that the 
veteran's brother told her he had nothing to say; and that 
later she was stopped from visiting the veteran because she 
was no longer his wife.  She indicated that she was drawing 
Social Security on the veteran's Social Security number.  The 
appellant added that the divorce should never have taken 
place, because she did not want to divorce her husband, she 
loved him.  She indicated that the veteran got a little 
better and they sent him to New Orleans.  At that time, she 
was living in Baton Rouge with a friend and a year or so 
later, her son called to inform her that the veteran was dead 
as he had seen it in the obituaries.  The appellant testified 
that she called the veteran's daughter and gave her 
condolences, but had no way to go to the funeral and added 
that they were burying the veteran the next day.  The 
appellant's daughter testified that it was her mother's 
second marriage, that the appellant and the veteran loved 
each other, and that the veteran was good to her and his own 
children.  The appellant indicated that she had not gone 
through any legal channels to contest the divorce.  The 
hearing officer informed the appellant that her only recourse 
for VA benefit purposes was to contest the divorce.  The 
hearing officer asked her if she wanted the transcript to be 
considered a notice of disagreement with the decision and she 
answered, "Yes."  The hearing officer then explained the 
appeals process to the appellant. 

Following the July 1998 Board remand, the Assistant Regional 
Counsel successfully obtained a copy of the entire record of 
the divorce case, including a certified copy of the Judgment 
of Divorce dated November 18, 1983, and associated it with 
the claims file.  The court record reflects that the veteran, 
through his attorney alleged that he was domiciled in the 
Parish of Orleans, lived separate and apart from his wife for 
more than one year, and the whereabouts of his wife were 
unknown.  The veteran requested that the court appoint an 
attorney to represent his absent wife, the court appointed an 
attorney, who was served with the Petition of Divorce and 
filed an answer, basically denying all the allegations.  The 
court appointed attorney for the appellant published an 
advertisement in the Times-Picayune on October 22, 1983, 
asking for anyone knowing the whereabouts of the appellant, 
wife of the veteran, to contact him.  On November 3, 1983, 
the court appointed attorney for the appellant attempted to 
contact the appellant by mail, sending a letter to her, in 
care of E. G., General Delivery, Picayune, Mississippi.  The 
trial of the matter was set for November 18, 1983.  The 
attorneys for both parties were present.  The divorce was 
granted that day.

In the February 1999 memorandum, the Assistant Regional 
Counsel opined that there was nothing procedurally incorrect 
about the way the divorce was granted and the Judgment as it 
currently stands is valid.  The fact that neither the veteran 
nor the appellant physically signed the court documents is 
not evidence of impropriety.  The argument that the civil 
district court lacked jurisdiction because the appellant was 
not properly served is unpersuasive in the view of the fact 
that she could not be located and she had a court appointed 
attorney in accordance with Louisiana law to represent her 
interests.  Under Louisiana law there are three avenues 
available to a party seeking to alter a final judgment: 
timely application for a new trial; petition for nullity; and 
timely appeal.  In this case, the application for a new trial 
and appeal are time barred and are not options.  The 
memorandum then discussed the possible grounds for annulment.  
In summary, the only way the appellant might be able to have 
the decision annulled would be to prove that neither she nor 
the veteran were domiciled in Orleans Parish at the time of 
the filing of the Petition for Divorce.  But the appellant 
would have the burden of proving the veteran's domicile was 
not in Orleans Parish, which appears difficult.  The 
Assistant Regional Counsel concluded that the evidence 
presented represents a Judgment of Divorce, which is valid 
unless and until annulled.  The appellant, however, has very 
limited opportunities to file an action for nullity of this 
matter.  

Analysis

Subject to certain requirements, death pension benefits are 
payable to a veteran's surviving spouse.  The term "surviving 
spouse" is defined, in pertinent part, as a person of the 
opposite sex who (1) was the lawful spouse of a veteran at 
the time of the veteran's death, and (2) who lived with the 
veteran continuously from the date of marriage to the date of 
the veteran's death (except where there was a separation 
which was due to the misconduct of, or procured by, the 
veteran without fault of the spouse), and (3) who has not 
remarried.  38 U.S.C.A § 101(3) (West 2002); 38 C.F.R. § 3.50 
(2002).

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
Temporary separations which ordinarily occur, including those 
caused for the time being through fault of either party, will 
not break the continuity of the cohabitation.  38 C.F.R. § 
3.53(a) (2002).

The term "spouse" means a person of the opposite sex who is a 
wife or husband. The term "wife" means a person whose 
marriage to the veteran meets the requirements of 38 C.F.R. § 
3.1(j) (2002) and 38 C.F.R. § 3.50 (2002).

The term "marriage" means a marriage valid under the law of 
the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided 
when the right to benefits accrued.  38 C.F.R. § 3.1(j) 
(2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).
 
The appellant has effectively placed in issue the validity of 
the 1983 Louisiana divorce.  In effect, she argues that the 
Civil District Court of the Parish of Orleans lacked 
jurisdiction over her marriage to the veteran because she was 
not properly served with notice of the proceeding that took 
place on November 18, 1983.  In addition, the appellant has 
alleged that neither she nor the veteran signed any papers 
connected with the divorce proceeding.  

The validity of a divorce decree regular on its face will be 
questioned by VA only when such validity is put in issue by a 
party thereto or a person whose interest in a claim for VA 
benefits would be affected thereby.  38 C.F.R. § 3.206(a) 
(2002).  Moreover, where the issue is whether the veteran is 
single or married (dissolution of a subsisting marriage), 
there must be a bona fide domicile in addition to the 
standards of the granting jurisdiction respecting validity of 
divorce.  38 C.F.R. § 3.206(a) (2002).

In this case, based on the evidence of record and the 
appellant's testimony, the appellant and veteran were married 
in New Orleans, Louisiana, and it appears that the veteran 
was a resident of New Orleans, Louisiana, when the divorce 
decree was granted.  The Board observes that the veteran had 
resided at the Lafon Nursing Home in New Orleans prior to his 
VA hospitalization.  Thus, the appellant has not shown that 
the Civil District Court of the Parish of Orleans, Louisiana, 
lacked jurisdiction over the veteran and appellant or the 
subject matter of the marriage at the time of the divorce 
decree in question.  See 38 C.F.R. § 3.206(a).  The Board 
also notes that there is no indication that a court of 
competent jurisdiction in the State of Louisiana has voided 
or otherwise modified the decree of divorce, nor has the 
appellant so contended.

Based on the evidence demonstrating that the veteran and the 
appellant were legally divorced in November 1983 in 
accordance with the law of the State of Louisiana, the Board 
finds that the appellant may not be recognized as the 
surviving spouse of the veteran for the purpose of receiving 
VA death benefits.  If she wishes to challenge the decree of 
divorce in question, she may do so in a legal proceeding in a 
court of competent jurisdiction in the State of Louisiana; 
the Board simply is not the proper forum as it does not have 
the authority to correct, amend or ignore a divorce decree 
which (as here) is valid on its face.  Consequently, the 
claim lacks legal merit and must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  




ORDER

Recognition of the appellant as the surviving spouse of the 
veteran for the purpose of VA benefits is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

